UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 07-01-2014 – 06-30-2015 Item 1.Proxy Voting Record. All Cap Growth ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: MAR 10, 2015 Meeting Type: Special Record Date: JAN 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: JUN 05, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul M. Bisaro For For Management 1b Elect Director Nesli Basgoz For For Management 1c Elect Director James H. Bloem For For Management 1d Elect Director Christopher W. Bodine For For Management 1e Elect Director Christopher J. Coughlin For For Management 1f Elect Director Michael R. Gallagher For For Management 1g Elect Director Catherine M. Klema For For Management 1h Elect Director Peter J. McDonnell For For Management 1i Elect Director Patrick J. O'Sullivan For For Management 1j Elect Director Brenton L. Saunders For For Management 1k Elect Director Ronald R. Taylor For For Management 1l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Change Company Name from Actavis plc For For Management to Allergan plc 5 Amend Omnibus Stock Plan For Against Management 6 Report on Sustainability Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 07, 2015 Meeting Type: Annual Record Date: NOV 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Patrick Battle For For Management 1.2 Elect Director Peter C. Browning For For Management 1.3 Elect Director James H. Hance, Jr. For For Management 1.4 Elect Director Ray M. Robinson For For Management 1.5 Elect Director Norman H. Wesley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 09, 2015 Meeting Type: Annual Record Date: FEB 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director David R. Brennan For For Management 1.3 Elect Director M. Michele Burns For For Management 1.4 Elect Director Christopher J. Coughlin For For Management 1.5 Elect Director David L. Hallal For For Management 1.6 Elect Director John T. Mollen For For Management 1.7 Elect Director R. Douglas Norby For For Management 1.8 Elect Director Alvin S. Parven For For Management 1.9 Elect Director Andreas Rummelt For For Management 1.10 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Proxy Access Against For Shareholder 6 Amend Charter Call Special Meetings Against For Shareholder ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 03, 2015 Meeting Type: Annual Record Date: APR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce K. Anderson For For Management 1.2 Elect Director Roger H. Ballou For For Management 1.3 Elect Director D. Keith Cobb For For Management 1.4 Elect Director E. Linn Draper, Jr. For For Management 1.5 Elect Director Edward J. Heffernan For For Management 1.6 Elect Director Kenneth R. Jensen For For Management 1.7 Elect Director Robert A. Minicucci For For Management 1.8 Elect Director Laurie A. Tucker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Proxy Access Against For Shareholder AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 05, 2015 Meeting Type: Annual Record Date: JAN 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ornella Barra For For Management 1.2 Elect Director Steven H. Collis For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director Richard W. Gochnauer For For Management 1.5 Elect Director Richard C. Gozon For For Management 1.6 Elect Director Lon R. Greenberg For For Management 1.7 Elect Director Jane E. Henney For For Management 1.8 Elect Director Kathleen W. Hyle For For Management 1.9 Elect Director Michael J. Long For For Management 1.10 Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder ANTERO RESOURCES CORPORATION Ticker: AR Security ID: 03674X106 Meeting Date: JUN 03, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter R. Kagan For Withhold Management 1.2 Elect Director W. Howard Keenan, Jr. For Withhold Management 1.3 Elect Director Christopher R. Manning For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: MAR 10, 2015 Meeting Type: Annual Record Date: JAN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Cook For For Management 1.2 Elect Director Al Gore For For Management 1.3 Elect Director Bob Iger For For Management 1.4 Elect Director Andrea Jung For For Management 1.5 Elect Director Art Levinson For For Management 1.6 Elect Director Ron Sugar For For Management 1.7 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Report on Risks Associated with Repeal Against Against Shareholder of Climate Change Policies 6 Adopt Proxy Access Right Against For Shareholder AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 08, 2015 Meeting Type: Annual Record Date: FEB 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director John T. Dickson For For Management 1c Elect Director James V. Diller For For Management 1d Elect Director Lewis C. Eggebrecht For For Management 1e Elect Director Bruno Guilmart For For Management 1f Elect Director Kenneth Y. Hao For For Management 1g Elect Director Justine F. Lien For For Management 1h Elect Director Donald Macleod For For Management 1i Elect Director Peter J. Marks For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Approve Repurchase of up to 10 Percent For For Management of Issued Capital 5 Approve Cash Compensation to Directors For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sharon L. Allen For Against Management 1b Elect Director Susan S. Bies For For Management 1c Elect Director Jack O. Bovender, Jr. For For Management 1d Elect Director Frank P. Bramble, Sr. For Against Management 1e Elect Director Pierre J. P. de Weck For For Management 1f Elect Director Arnold W. Donald For For Management 1g Elect Director Charles K. Gifford For For Management 1h Elect Director Linda P. Hudson For For Management 1i Elect Director Monica C. Lozano For For Management 1j Elect Director Thomas J. May For Against Management 1k Elect Director Brian T. Moynihan For For Management 1l Elect Director Lionel L. Nowell, III For Against Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Report on Climate Change Financing Risk Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder 8 Establish Other Governance Board Against Against Shareholder Committee BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander J. Denner For For Management 1.2 Elect Director Caroline D. Dorsa For For Management 1.3 Elect Director Nancy L. Leaming For For Management 1.4 Elect Director Richard C. Mulligan For For Management 1.5 Elect Director Robert W. Pangia For For Management 1.6 Elect Director Stelios Papadopoulos For For Management 1.7 Elect Director Brian S. Posner For For Management 1.8 Elect Director Eric K. Rowinsky For For Management 1.9 Elect Director George A. Scangos For For Management 1.10 Elect Director Lynn Schenk For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Non-Employee Director Omnibus For For Management Stock Plan CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 14, 2015 Meeting Type: Annual/Special Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3.1 Elect Director William A. Ackman For For Management 3.2 Elect Director John Baird For For Management 3.3 Elect Director Gary F. Colter For For Management 3.4 Elect Director Isabelle Courville For For Management 3.5 Elect Director Keith E. Creel For For Management 3.6 Elect Director E. Hunter Harrison For For Management 3.7 Elect Director Paul C. Hilal For For Management 3.8 Elect Director Krystyna T. Hoeg For For Management 3.9 Elect Director Rebecca MacDonald For For Management 3.10 Elect Director Anthony R. Melman For For Management 3.11 Elect Director Linda J. Morgan For For Management 3.12 Elect Director Andrew F. Reardon For For Management 3.13 Elect Director Stephen C. Tobias For For Management 4 Approve Advance Notice Policy For For Management 5 Allow Meetings to be held at Such For For Management Place Within Canada or the United States of America CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 12, 2015 Meeting Type: Annual/Special Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven D. Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Approve Advance Notice Policy For Against Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Charlesworth For For Management 1.2 Elect Director Kimbal Musk For For Management 1.3 Elect Director Montgomery F. (Monty) For For Management Moran 1.4 Elect Director Patrick J. Flynn For For Management 1.5 Elect Director Steve Ells For For Management 1.6 Elect Director Stephen Gillett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Supermajority Vote For For Management Requirement 7 Provide Proxy Access Right For For Management 8 Adopt Proxy Access Right Against Against Shareholder 9 Require Shareholder Approval of Against Against Shareholder Specific Performance Metrics in Equity Compensation Plans 10 Stock Retention/Holding Period Against Against Shareholder 11 Pro-rata Vesting of Equity Awards Against For Shareholder 12 Report on Sustainability, Including Against Against Shareholder Quantitative Goals COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: OCT 08, 2014 Meeting Type: Special Record Date: AUG 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Edward D. Breen For For Management 1.4 Elect Director Joseph J. Collins For For Management 1.5 Elect Director J. Michael Cook For For Management 1.6 Elect Director Gerald L. Hassell For For Management 1.7 Elect Director Jeffrey A. Honickman For For Management 1.8 Elect Director Eduardo G. Mestre For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Ralph J. Roberts For For Management 1.11 Elect Director Johnathan A. Rodgers For For Management 1.12 Elect Director Judith Rodin For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Awards Against For Shareholder 6 Approve Recapitalization Plan for all Against Against Shareholder Stock to Have One-vote per Share CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 04, 2015 Meeting Type: Annual Record Date: APR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Beal For For Management 1.2 Elect Director Tucker S. Bridwell For For Management 1.3 Elect Director Mark B. Puckett For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 23, 2014 Meeting Type: Annual Record Date: MAY 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Jeananne K. Hauswald For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Richard Sands For For Management 1.7 Elect Director Robert Sands For For Management 1.8 Elect Director Judy A. Schmeling For For Management 1.9 Elect Director Keith E. Wandell For For Management 1.10 Elect Director Mark Zupan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTAR GROUP, INC. Ticker: CSGP Security ID: 22160N109 Meeting Date: JUN 03, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Klein For For Management 1.2 Elect Director Andrew C. Florance For For Management 1.3 Elect Director Michael J. Glosserman For For Management 1.4 Elect Director Warren H. Haber For For Management 1.5 Elect Director John W. Hill For For Management 1.6 Elect Director Christopher J. Nassetta For For Management 1.7 Elect Director David J. Steinberg For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 29, 2015 Meeting Type: Annual Record Date: NOV 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey H. Brotman For Withhold Management 1.2 Elect Director Daniel J. Evans For Withhold Management 1.3 Elect Director Richard A. Galanti For Withhold Management 1.4 Elect Director Jeffrey S. Raikes For Withhold Management 1.5 Elect Director James D. Sinegal For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5a Eliminate Supermajority Vote For For Management Requirement for Removal of Directors 5b Reduce Supermajority Vote Requirement For For Management to Amend Article Eight Governing Director Removal 6 Establish Tenure Limit for Directors Against Against Shareholder DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Candace H. Duncan For For Management 1.5 Elect Director Cynthia A. Glassman For For Management 1.6 Elect Director Richard H. Lenny For For Management 1.7 Elect Director Thomas G. Maheras For For Management 1.8 Elect Director Michael H. Moskow For For Management 1.9 Elect Director David W. Nelms For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 18, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director Macon F. Brock, Jr. For For Management 1.3 Elect Director Mary Anne Citrino For For Management 1.4 Elect Director H. Ray Compton For For Management 1.5 Elect Director Conrad M. Hall For For Management 1.6 Elect Director Lemuel E. Lewis For For Management 1.7 Elect Director J. Douglas Perry For For Management 1.8 Elect Director Bob Sasser For For Management 1.9 Elect Director Thomas A. Saunders, III For For Management 1.10 Elect Director Thomas E. Whiddon For For Management 1.11 Elect Director Carl P. Zeithaml For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Molly Campbell For For Management 1.2 Elect Director Iris S. Chan For For Management 1.3 Elect Director Rudolph I. Estrada For For Management 1.4 Elect Director Julia S. Gouw For For Management 1.5 Elect Director Paul H. Irving For For Management 1.6 Elect Director John M. Lee For For Management 1.7 Elect Director Herman Y. Li For For Management 1.8 Elect Director Jack C. Liu For For Management 1.9 Elect Director Dominic Ng For For Management 1.10 Elect Director Keith W. Renken For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ELECTRONIC ARTS INC. Ticker: EA Security ID: 285512109 Meeting Date: JUL 31, 2014 Meeting Type: Annual Record Date: JUN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard S. Coleman For For Management 1b Elect Director Jay C. Hoag For For Management 1c Elect Director Jeffrey T. Huber For For Management 1d Elect Director Vivek Paul For For Management 1e Elect Director Lawrence F. Probst, III For For Management 1f Elect Director Richard A. Simonson For For Management 1g Elect Director Luis A. Ubinas For For Management 1h Elect Director Denise F. Warren For For Management 1i Elect Director Andrew Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Janet F. Clark For For Management 1.1b Elect Director Charles R. Crisp For For Management 1.1c Elect Director James C. Day For For Management 1.1d Elect Director H. Leighton Steward For For Management 1.1e Elect Director Donald F. Textor For For Management 1.1f Elect Director William R. Thomas For For Management 1.1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder 5 Report on Methane Emissions Management Against Against Shareholder and Reduction Targets ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: MAR 11, 2015 Meeting Type: Annual Record Date: JAN 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Delores M. Etter For For Management 1.2 Elect Director Mary L. Howell For For Management 1.3 Elect Director Gary E. Pruitt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 11, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Sustainability Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 29, 2014 Meeting Type: Annual Record Date: AUG 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Marvin R. Ellison For For Management 1.4 Elect Director Kimberly A. Jabal For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Gary W. Loveman For For Management 1.7 Elect Director R. Brad Martin For For Management 1.8 Elect Director Joshua Cooper Ramo For For Management 1.9 Elect Director Susan C. Schwab For For Management 1.10 Elect Director Frederick W. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Adopt Proxy Access Right Against Against Shareholder 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Adopt Policy Prohibiting Hedging and Against Against Shareholder Pledging Transactions 7 Adopt Policy Prohibiting Tax Payments Against Against Shareholder on Restricted Stock Awards 8 Report on Political Contributions Against Against Shareholder FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Blinn For For Management 1.2 Elect Director Leif E. Darner For For Management 1.3 Elect Director Gayla J. Delly For For Management 1.4 Elect Director Lynn L. Elsenhans For For Management 1.5 Elect Director Roger L. Fix For For Management 1.6 Elect Director John R. Friedery For For Management 1.7 Elect Director Joe E. Harlan For For Management 1.8 Elect Director Rick J. Mills For For Management 1.9 Elect Director Charles M. Rampacek For For Management 1.10 Elect Director David E. Roberts For For Management 1.11 Elect Director William C. Rusnack For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against For Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Cogan For For Management 1b Elect Director Etienne F. Davignon For For Management 1c Elect Director Carla A. Hills For For Management 1d Elect Director Kevin E. Lofton For For Management 1e Elect Director John W. Madigan For For Management 1f Elect Director John C. Martin For For Management 1g Elect Director Nicholas G. Moore For For Management 1h Elect Director Richard J. Whitley For For Management 1i Elect Director Gayle E. Wilson For For Management 1j Elect Director Per Wold-Olsen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Report on Sustainability Against Against Shareholder 8 Report on Specialty Drug Pricing Risks Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 03, 2015 Meeting Type: Annual Record Date: APR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For Withhold Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Alan R. Mulally For For Management 1.9 Elect Director Paul S. Otellini For For Management 1.10 Elect Director K. Ram Shriram For For Management 1.11 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Report on Costs of Renewable Energy Against Against Shareholder Investments 8 Report on Risks Associated with Repeal Against Against Shareholder of Climate Change Policies HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 03, 2014 Meeting Type: Annual Record Date: OCT 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adriane M. Brown For For Management 1b Elect Director John W. Diercksen For For Management 1c Elect Director Ann M. Korologos For For Management 1d Elect Director Edward H. Meyer For For Management 1e Elect Director Dinesh C. Paliwal For For Management 1f Elect Director Kenneth M. Reiss For For Management 1g Elect Director Hellene S. Runtagh For For Management 1h Elect Director Frank S. Sklarsky For For Management 1i Elect Director Gary G. Steel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HCA HOLDINGS, INC. Ticker: HCA Security ID: 40412C101 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Milton Johnson For For Management 1.2 Elect Director Robert J. Dennis For For Management 1.3 Elect Director Nancy-Ann DeParle For For Management 1.4 Elect Director Thomas F. Frist, III For For Management 1.5 Elect Director William R. Frist For For Management 1.6 Elect Director Ann H. Lamont For For Management 1.7 Elect Director Jay O. Light For For Management 1.8 Elect Director Geoffrey G. Meyers For For Management 1.9 Elect Director Michael W. Michelson For For Management 1.10 Elect Director Wayne J. Riley For For Management 1.11 Elect Director John W. Rowe For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 04, 2015 Meeting Type: Annual Record Date: APR 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Elaine L. Chao For For Management 1d Elect Director Jared L. Cohon For For Management 1e Elect Director Gary D. Forsee For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Linda P. Hudson For For Management 1h Elect Director Michael W. Lamach For For Management 1i Elect Director Myles P. Lee For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Renew Directors' Authority to Issue For Against Management Shares 5 Renew Directors' Authority to Issue For For Management Shares for Cash 6 Authorize Reissuance of Repurchased For For Management Shares INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 22, 2015 Meeting Type: Annual Record Date: NOV 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William V. Campbell For For Management 1b Elect Director Scott D. Cook For For Management 1c Elect Director Richard L. Dalzell For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Brad D. Smith For For Management 1i Elect Director Jeff Weiner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig H. Barratt For For Management 1.2 Elect Director Gary S. Guthart For For Management 1.3 Elect Director Eric H. Halvorson For For Management 1.4 Elect Director Amal M. Johnson For For Management 1.5 Elect Director Alan J. Levy For For Management 1.6 Elect Director Mark J. Rubash For For Management 1.7 Elect Director Lonnie M. Smith For For Management 1.8 Elect Director George Stalk, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For Against Management JONES LANG LASALLE INCORPORATED Ticker: JLL Security ID: 48020Q107 Meeting Date: MAY 29, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hugo Bague For For Management 1b Elect Director Samuel A. Di Piazza, Jr. For For Management 1c Elect Director Colin Dyer For For Management 1d Elect Director Dame DeAnne Julius For For Management 1e Elect Director Ming Lu For For Management 1f Elect Director Martin H. Nesbitt For For Management 1g Elect Director Sheila A. Penrose For For Management 1h Elect Director Ann Marie Petach For For Management 1i Elect Director Shailesh Rao For For Management 1j Elect Director David B. Rickard For For Management 1k Elect Director Roger T. Staubach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lu M. Cordova For For Management 1.2 Elect Director Thomas A. McDonnell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Bylaws Call Special Meetings Against For Shareholder KATE SPADE & COMPANY Ticker: KATE Security ID: 485865109 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Benjamin For For Management 1.2 Elect Director Raul J. Fernandez For For Management 1.3 Elect Director Kenneth B. Gilman For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Kenneth P. Kopelman For For Management 1.6 Elect Director Craig A. Leavitt For For Management 1.7 Elect Director Deborah J. Lloyd For For Management 1.8 Elect Director Douglas Mack For For Management 1.9 Elect Director Jan Singer For For Management 1.10 Elect Director Doreen A. Toben For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Right to Call Special Meeting For For Management 6 Amend Bylaws Call Special Meetings Against For Shareholder LA QUINTA HOLDINGS INC. Ticker: LQ Security ID: 50420D108 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wayne B. Goldberg For For Management 1.2 Elect Director Glenn Alba For For Management 1.3 Elect Director Alan J. Bowers For For Management 1.4 Elect Director Henry G. Cisneros For For Management 1.5 Elect Director Giovanni Cutaia For For Management 1.6 Elect Director Brian Kim For For Management 1.7 Elect Director Michael B. Nash For For Management 1.8 Elect Director Mitesh B. Shah For For Management 1.9 Elect Director Gary M. Sumers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Qualified Employee Stock For For Management Purchase Plan LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 03, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Kilgore For For Management 1.2 Elect Director Jeffrey Weiner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Report on Plans to Increase Board None Abstain Shareholder Diversity LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sukhpal Singh Ahluwalia For For Management 1b Elect Director A. Clinton Allen For For Management 1c Elect Director Ronald G. Foster For For Management 1d Elect Director Joseph M. Holsten For For Management 1e Elect Director Blythe J. McGarvie For For Management 1f Elect Director Paul M. Meister For For Management 1g Elect Director John F. O'Brien For For Management 1h Elect Director Guhan Subramanian For For Management 1i Elect Director Robert L. Wagman For For Management 1j Elect Director William M. Webster, IV For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 29, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Laurie Z. Douglas For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Robert L. Johnson For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director Richard K. Lochridge For For Management 1.9 Elect Director James H. Morgan For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 09, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Julius Genachowski For For Management 1g Elect Director Merit E. Janow For For Management 1h Elect Director Nancy J. Karch For For Management 1i Elect Director Marc Olivie For For Management 1j Elect Director Rima Qureshi For For Management 1k Elect Director Jose Octavio Reyes For For Management Lagunes 1l Elect Director Jackson P. Tai For For Management 1m Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 30, 2014 Meeting Type: Annual Record Date: JUN 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andy D. Bryant For For Management 1b Elect Director Wayne A. Budd For For Management 1c Elect Director N. Anthony Coles For For Management 1d Elect Director John H. Hammergren For For Management 1e Elect Director Alton F. Irby, III For For Management 1f Elect Director M. Christine Jacobs For For Management 1g Elect Director Marie L. Knowles For For Management 1h Elect Director David M. Lawrence For For Management 1i Elect Director Edward A. Mueller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder MICHAEL KORS HOLDINGS LIMITED Ticker: KORS Security ID: G60754101 Meeting Date: JUL 31, 2014 Meeting Type: Annual Record Date: JUN 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Idol For For Management 1b Elect Director Silas K.F. Chou For For Management 1c Elect Director Ann McLaughlin Korologos For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Patrick T. Siewert For For Management 1k Elect Director Ruth J. Simmons For For Management 1l Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 30, 2015 Meeting Type: Annual Record Date: DEC 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Janice L. Fields For For Management 1c Elect Director Hugh Grant For For Management 1d Elect Director Laura K. Ipsen For For Management 1e Elect Director Marcos M. Lutz For For Management 1f Elect Director C. Steven McMillan For For Management 1g Elect Director William U. Parfet For For Management 1h Elect Director George H. Poste For For Management 1i Elect Director Robert J. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Erskine B. Bowles For For Management 1b Elect Director Thomas H. Glocer For For Management 1c Elect Director James P. Gorman For For Management 1d Elect Director Robert H. Herz For For Management 1e Elect Director Klaus Kleinfeld For For Management 1f Elect Director Jami Miscik For For Management 1g Elect Director Donald T. Nicolaisen For For Management 1h Elect Director Hutham S. Olayan For For Management 1i Elect Director James W. Owens For For Management 1j Elect Director Ryosuke Tamakoshi For For Management 1k Elect Director Masaaki Tanaka For For Management 1l Elect Director Perry M. Traquina For For Management 1m Elect Director Laura D. Tyson For For Management 1n Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 7 Report on Certain Vesting Program Against Against Shareholder MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 18, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director Kenneth C. Dahlberg For For Management 1c Elect Director Michael V. Hayden For For Management 1d Elect Director Clayton M. Jones For For Management 1e Elect Director Judy C. Lewent For For Management 1f Elect Director Anne R. Pramaggiore For For Management 1g Elect Director Samuel C. Scott, III For For Management 1h Elect Director Bradley E. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify KPMG LLP as Auditors For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder NIELSEN N.V. Ticker: NLSN Security ID: N63218106 Meeting Date: JUN 26, 2015 Meeting Type: Annual Record Date: MAY 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association in For For Management Connection with the Merger and Authorize Any and All Lawyers and (Deputy) Civil Law Notaries Practicing at Clifford Chance, LLP to Execute the Notarial Deed of Amendment of the Articles of Association 2 Approve Corporate Reorganization For For Management 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Board of Directors For For Management 5a Elect Director James A. Attwood, Jr. For For Management 5b Elect Director Dwight M. Barns For For Management 5c Elect Director David L. Calhoun For For Management 5d Elect Director Karen M. Hoguet For For Management 5e Elect Director James M. Kilts For For Management 5f Elect Director Harish Manwani For For Management 5g Elect Director Kathryn V. Marinello For For Management 5h Elect Director Alexander Navab For For Management 5i Elect Director Robert C. Pozen For For Management 5j Elect Director Vivek Y. Ranadive For For Management 5k Elect Director Javier G. Teruel For For Management 6 Ratify Ernst & Young LLP as Auditors For For Management 7 Appoint Ernst and Young Accountants For For Management LLP to Audit the Dutch Statutory Annual Accounts 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Advisory Vote to Approve Remuneration For For Management of Executives NOODLES & COMPANY Ticker: NDLS Security ID: 65540B105 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart Frenkiel For For Management 1.2 Elect Director Jeffrey Jones For For Management 1.3 Elect Director Andrew Taub For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: JUN 02, 2015 Meeting Type: Annual Record Date: MAY 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Discussion of the implementation of None None Management the remuneration policy 2b Discussion on Company's Reserves and None None Management Dividend Policy 2c Adopt Financial Statements and For For Management Statutory Reports 2d Approve Discharge of Board Members For For Management 3a Reelect Richard L. Clemmer as For For Management Executive Director 3b Reelect Peter Bonfield as For For Management Non-Executive Director 3c Reelect Johannes P. Huth as For For Management Non-Executive Director 3d Reelect Kenneth A. Goldman as For For Management Non-Executive Director 3e Reelect Marion Helmes as For For Management Non-Executive Director 3f Reelect Joseph Kaeser as For For Management Non-Executive Director 3g Reelect I. Loring as Non-Executive For For Management Director 3h Reelect Eric Meurice as Non-Executive For For Management Director 3i Reelect Julie Southern as For For Management Non-Executive Director 3j Reelect Rick Tsai as Non-Executive For For Management Director 4a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 4b Authorize Board to Exclude Preemptive For For Management Rights from Issuance Under Item 4a 5 Authorize Repurchase of Shares For For Management 6 Approve Cancellation of Ordinary Shares For For Management 7 Ratify KPMG Accountants N.V. as For For Management Auditors ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Adopt Specific Performance Standards Against For Shareholder 7 Adopt Proxy Access Right Against For Shareholder PACIRA PHARMACEUTICALS, INC. Ticker: PCRX Security ID: 695127100 Meeting Date: JUN 02, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laura Brege For For Management 1.2 Elect Director Mark A. Kronenfeld For For Management 1.3 Elect Director Dennis L. Winger For For Management 2 Ratify CohnReznick LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2014 Meeting Type: Annual Record Date: OCT 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carl Eschenbach For For Management 1b Elect Director Daniel J. Warmenhoven For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: 723787107 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edison C. Buchanan For For Management 1.2 Elect Director Andrew F. Cates For For Management 1.3 Elect Director Timothy L. Dove For For Management 1.4 Elect Director Phillip A. Gobe For For Management 1.5 Elect Director Larry R. Grillot For For Management 1.6 Elect Director Stacy P. Methvin For For Management 1.7 Elect Director Royce W. Mitchell For For Management 1.8 Elect Director Frank A. Risch For For Management 1.9 Elect Director Scott D. Sheffield For For Management 1.10 Elect Director J. Kenneth Thompson For For Management 1.11 Elect Director Phoebe A. Wood For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Access Right Against For Shareholder POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Annette K. Clayton For For Management 1.2 Elect Director Kevin M. Farr For For Management 1.3 Elect Director John P. Wiehoff For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 12, 2014 Meeting Type: Annual Record Date: JUN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark Donegan For For Management 1b Elect Director Don R. Graber For For Management 1c Elect Director Lester L. Lyles For For Management 1d Elect Director Daniel J. Murphy For For Management 1e Elect Director Vernon E. Oechsle For For Management 1f Elect Director Ulrich Schmidt For For Management 1g Elect Director Richard L. Wambold For For Management 1h Elect Director Timothy A. Wicks For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 09, 2015 Meeting Type: Annual Record Date: JAN 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Harish Manwani For For Management 1i Elect Director Steven M. Mollenkopf For For Management 1j Elect Director Duane A. Nelles For For Management 1k Elect Director Clark T. 'Sandy' Randt, For For Management Jr. 1l Elect Director Francisco Ros For For Management 1m Elect Director Jonathan J. Rubinstein For For Management 1n Elect Director Brent Scowcroft For For Management 1o Elect Director Marc I. Stern For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 12, 2015 Meeting Type: Annual Record Date: APR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Baker For For Management 1.2 Elect Director Arthur F. Ryan For For Management 1.3 Elect Director George L. Sing For For Management 1.4 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Executive Incentive Bonus Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Proxy Access Against For Shareholder SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 04, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc R. Benioff For For Management 1b Elect Director Keith G. Block For For Management 1c Elect Director Craig A. Conway For For Management 1d Elect Director Alan G. Hassenfeld For For Management 1e Elect Director Colin L. Powell For For Management 1f Elect Director Sanford R. Robertson For For Management 1g Elect Director John V. Roos For For Management 1h Elect Director Lawrence J. Tomlinson For For Management 1i Elect Director Robin L. Washington For For Management 1j Elect Director Maynard G. Webb For For Management 1k Elect Director Susan D. Wojcicki For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brian C. Carr For For Management 1b Elect Director Mary S. Chan For For Management 1c Elect Director George R. Krouse, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Proxy Access Against Against Shareholder SIGNET JEWELERS LIMITED Ticker: SIG Security ID: G81276100 Meeting Date: JUN 12, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect H. Todd Stitzer as Director For For Management 1b Elect Virginia Drosos as Director For For Management 1c Elect Dale Hilpert as Director For For Management 1d Elect Mark Light as Director For For Management 1e Elect Helen McCluskey as Director For For Management 1f Elect Marianne Miller Parrs as Director For For Management 1g Elect Thomas Plaskett as Director For For Management 1h Elect Robert Stack as Director For For Management 1i Elect Eugenia Ulasewicz as Director For For Management 1j Elect Russell Walls as Director For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPIRIT AIRLINES, INC. Ticker: SAVE Security ID: 848577102 Meeting Date: JUN 16, 2015 Meeting Type: Annual Record Date: APR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert D. Johnson For For Management 1.2 Elect Director Barclay G. Jones, III For For Management 1.3 Elect Director Dawn M. Zier For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 18, 2015 Meeting Type: Annual Record Date: JAN 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Sustainability 5 Require Independent Board Chairman Against Against Shareholder SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director C. Richard Kramlich For For Management 1.7 Elect Director Lata Krishnan For For Management 1.8 Elect Director Jeffrey N. Maggioncalda For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roxanne S. Austin For For Management 1b Elect Director Douglas M. Baker, Jr. For For Management 1c Elect Director Brian C. Cornell For For Management 1d Elect Director Calvin Darden For For Management 1e Elect Director Henrique De Castro For For Management 1f Elect Director Mary E. Minnick For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Derica W. Rice For For Management 1i Elect Director Kenneth L. Salazar For For Management 1j Elect Director John G. Stumpf For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Cease Discrimination in Hiring, Vendor Against Against Shareholder Contracts, or Customer Relations TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 03, 2015 Meeting Type: Annual Record Date: FEB 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pierre R. Brondeau For For Management 1b Elect Director Juergen W. Gromer For For Management 1c Elect Director William A. Jeffrey For For Management 1d Elect Director Thomas J. Lynch For For Management 1e Elect Director Yong Nam For For Management 1f Elect Director Daniel J. Phelan For For Management 1g Elect Director Lawrence S. Smith For For Management 1h Elect Director Paula A. Sneed For For Management 1i Elect Director David P. Steiner For For Management 1j Elect Director John C. Van Scoter For For Management 1k Elect Director Laura H. Wright For For Management 2 Elect Board Chairman Thomas J. Lynch For For Management 3a Elect Daniel J. Phelan as Member of For For Management Management Development & Compensation Committee 3b Elect Paula A. Sneed as Member of For For Management Management Development & Compensation Committee 3c Elect David P. Steiner as Member of For For Management Management Development & Compensation Committee 3d Elect John C. Van Scoter as Member of For For Management Management Development & Compensation Committee 4 Designate Jvo Grundler as Independent For For Management Proxy 5.1 Accept Annual Report for Fiscal Year For For Management Ended September 26, 2014 5.2 Accept Statutory Financial Statements For For Management for Fiscal Year Ended September 26, 2014 5.3 Approve Consolidated Financial For For Management Statements for Fiscal Year Ended September 26, 2014 6 Approve Discharge of Board and Senior For For Management Management 7.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year Ending September 25, 2015 7.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors 7.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 8 Amend Articles of Association Re: For For Management Implementation of Requirements Under the Swiss Ordinance Regarding Elections and Certain Other Matters 9 Amend Articles of Association Re: For For Management Implementation of the New Legal Requirements 10 Amend Articles of Association Re: Vote For For Management Standard for Shareholder Resolutions and Elections 11 Amend Articles of Association Re: For For Management Applicable Vote Standard for Contested Election of Directors, Chairperson of the Board of Directors or Members of the Compensation Committee 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Approve the Increase in Maximum For For Management Aggregate Remuneration of Executive Management 14 Approve the Increase in Maximum For For Management Aggregate Remuneration of Board of Directors 15 Approve Allocation of Available For For Management Earnings for Fiscal Year 2014 16 Approve Declaration of Dividend For For Management 17 Renew Authorized Capital For Against Management 18 Approve Reduction of Share Capital For For Management 19 Adjourn Meeting For Against Management TEAM HEALTH HOLDINGS, INC. Ticker: TMH Security ID: 87817A107 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Davenport For For Management 1.2 Elect Director Vicky B. Gregg For For Management 1.3 Elect Director Neil M. Kurtz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management TELEFLEX INCORPORATED Ticker: TFX Security ID: 879369106 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Candace H. Duncan For For Management 1.1b Elect Director Stephen K. Klasko For For Management 1.1c Elect Director Stuart A. Randle For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For For Management 1.2 Elect Director Pearson C. Cummin, III For For Management 1.3 Elect Director Jean-Michel Valette For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nancy H. Bechtle For For Management 1b Elect Director Walter W. Bettinger, II For For Management 1c Elect Director C. Preston Butcher For For Management 1d Elect Director Christopher V. Dodds For For Management 1e Elect Director Mark A. Goldfarb For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Prepare Employment Diversity Report Against Against Shareholder 8 Pro-Rata Vesting of Equity Awards Against Against Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions THE HAIN CELESTIAL GROUP, INC. Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 20, 2014 Meeting Type: Annual Record Date: SEP 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Richard C. Berke For Withhold Management 1.3 Elect Director Jack Futterman For Withhold Management 1.4 Elect Director Andrew R. Heyer For For Management 1.5 Elect Director Roger Meltzer For For Management 1.6 Elect Director Scott M. O'Neil For Withhold Management 1.7 Elect Director Adrianne Shapira For For Management 1.8 Elect Director Lawrence S. Zilavy For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Increase Authorized Common Stock For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Auditors For For Management THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Mary Kay Haben For For Management 1.6 Elect Director Robert M. Malcolm For For Management 1.7 Elect Director James M. Mead For For Management 1.8 Elect Director James E. Nevels For For Management 1.9 Elect Director Anthony J. Palmer For For Management 1.10 Elect Director Thomas J. Ridge For For Management 1.11 Elect Director David L. Shedlarz For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ari Bousbib For For Management 1b Elect Director Gregory D. Brenneman For For Management 1c Elect Director J. Frank Brown For For Management 1d Elect Director Albert P. Carey For For Management 1e Elect Director Armando Codina For For Management 1f Elect Director Helena B. Foulkes For For Management 1g Elect Director Wayne M. Hewett For For Management 1h Elect Director Karen L. Katen For For Management 1i Elect Director Craig A. Menear For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder THE MIDDLEBY CORPORATION Ticker: MIDD Security ID: 596278101 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Selim A. Bassoul For For Management 1.2 Elect Director Sarah Palisi Chapin For For Management 1.3 Elect Director Robert B. Lamb For For Management 1.4 Elect Director John R. Miller, III For For Management 1.5 Elect Director Gordon O'Brien For For Management 1.6 Elect Director Philip G. Putnam For For Management 1.7 Elect Director Sabin C. Streeter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management THE PRICELINE GROUP INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 04, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Darren R. Huston For For Management 1.8 Elect Director Charles H. Noski For For Management 1.9 Elect Director Nancy B. Peretsman For For Management 1.10 Elect Director Thomas E. Rothman For For Management 1.11 Elect Director Craig W. Rydin For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Adopt Proxy Access Right Against For Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 14, 2014 Meeting Type: Annual Record Date: AUG 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angela F. Braly For For Management 1b Elect Director Kenneth I. Chenault For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Susan Desmond-Hellmann For For Management 1e Elect Director A.G. Lafley For For Management 1f Elect Director Terry J. Lundgren For For Management 1g Elect Director W. James McNerney, Jr. For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Mary Agnes Wilderotter For For Management 1j Elect Director Patricia A. Woertz For For Management 1k Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 19, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James L. Barksdale For For Management 1b Elect Director William P. Barr For For Management 1c Elect Director Jeffrey L. Bewkes For For Management 1d Elect Director Stephen F. Bollenbach For For Management 1e Elect Director Robert C. Clark For For Management 1f Elect Director Mathias Dopfner For For Management 1g Elect Director Jessica P. Einhorn For For Management 1h Elect Director Carlos M. Gutierrez For For Management 1i Elect Director Fred Hassan For For Management 1j Elect Director Kenneth J. Novack For For Management 1k Elect Director Paul D. Wachter For For Management 1l Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Board Oversight of Tobacco Use Against Against Shareholder Depicted in Products 6 Adopt Quantitative GHG Goals for Against Against Shareholder Operations TRIBUNE COMPANY Ticker: TRBAA Security ID: 896047503 Meeting Date: JUL 14, 2014 Meeting Type: Annual Record Date: JUN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig A. Jacobson For For Management 1.2 Elect Director Laura R. Walker For For Management 2 Amend Certificate of Incorporation For Against Management 3 Ratify Auditors For Against Management TRIPADVISOR, INC. Ticker: TRIP Security ID: 896945201 Meeting Date: JUN 18, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory B. Maffei For Withhold Management 1.2 Elect Director Stephen Kaufer For For Management 1.3 Elect Director Jonathan F. Miller For For Management 1.4 Elect Director Dipchand (Deep) Nishar For For Management 1.5 Elect Director Jeremy Philips For For Management 1.6 Elect Director Spencer M. Rascoff For For Management 1.7 Elect Director Christopher W. Shean For For Management 1.8 Elect Director Sukhinder Singh Cassidy For For Management 1.9 Elect Director Robert S. Wiesenthal For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TWITTER, INC. Ticker: TWTR Security ID: 90184L102 Meeting Date: JUN 03, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Rosenblatt For For Management 1.2 Elect Director Evan Williams For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: 911163103 Meeting Date: DEC 17, 2014 Meeting Type: Annual Record Date: OCT 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann Torre Bates For For Management 1b Elect Director Michael S. Funk For For Management 1c Elect Director Gail A. Graham For For Management 1d Elect Director James P. Heffernan For For Management 1e Elect Director Steven L. Spinner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Supermajority Vote For For Management Requirement 5 Provide Right to Call Special Meeting For For Management 6 Limit Accelerated Vesting of Equity Against For Shareholder Awards Upon a Change in Control 7 Report on Pay Disparity Against Against Shareholder VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: JUN 04, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey M. Leiden For For Management 1.2 Elect Director Bruce I. Sachs For For Management 1.3 Elect Director Sangeeta N. Bhatia For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Specialty Drug Pricing Risks Against Against Shareholder ZOETIS INC. Ticker: ZTS Security ID: 98978V103 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sanjay Khosla For For Management 1.2 Elect Director Willie M. Reed For For Management 1.3 Elect Director William C. Steere, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management Balanced 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Sondra L. Barbour For For Management 1c Elect Director Thomas 'Tony' K. Brown For For Management 1d Elect Director Vance D. Coffman For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Inge G. Thulin For For Management 1j Elect Director Robert J. Ulrich For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Richard A. Gonzalez For For Management 1.3 Elect Director Glenn F. Tilton For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 1m Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4A Amend Policy to Disclose Payments to Against Against Shareholder Tax-Exempt Organizations 4B Adopt Share Retention Policy For Against Against Shareholder Senior Executives ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: NOV 14, 2014 Meeting Type: Special Record Date: SEP 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management ALCOA INC. Ticker: AA Security ID: 013817101 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: FEB 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kathryn S. Fuller For For Management 1.2 Elect Director L. Rafael Reif For For Management 1.3 Elect Director Patricia F. Russo For For Management 1.4 Elect Director Ernesto Zedillo For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 28, 2015 Meeting Type: Annual Record Date: DEC 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert A. Minicucci as a Director For For Management 1.2 Elect Adrian Gardner as a Director For For Management 1.3 Elect John T. McLennan as a Director For For Management 1.4 Elect Simon Olswang as a Director For For Management 1.5 Elect Zohar Zisapel as a Director For For Management 1.6 Elect Julian A. Brodsky as a Director For For Management 1.7 Elect Clayton Christensen as a Director For For Management 1.8 Elect Eli Gelman as a Director For For Management 1.9 Elect James S. Kahan as a Director For For Management 1.10 Elect Richard T.C. LeFave as a Director For For Management 1.11 Elect Giora Yaron as a Director For For Management 2 Approve Dividends For For Management 3 Re-approve Stock Option Plan For Against Management 4 Accept Consolidated Financial For For Management Statements and Statutory Reports 5 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Don Cornwell For For Management 1b Elect Director Peter R. Fisher For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director Peter D. Hancock For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director James M. Cracchiolo For For Management 1.1b Elect Director Dianne Neal Blixt For For Management 1.1c Elect Director Amy DiGeso For For Management 1.1d Elect Director Lon R. Greenberg For For Management 1.1e Elect Director Siri S. Marshall For For Management 1.1f Elect Director Jeffrey Noddle For For Management 1.1g Elect Director H. Jay Sarles For For Management 1.1h Elect Director Robert F. Sharpe, Jr. For For Management 1.1i Elect Director William H. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Greg C. Garland For For Management 1.8 Elect Director Rebecca M. Henderson For For Management 1.9 Elect Director Frank C. Herringer For For Management 1.10 Elect Director Tyler Jacks For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Ronald D. Sugar For For Management 1.13 Elect Director R. Sanders Williams For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Amend Executive Incentive Bonus Plan For Against Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: MAR 10, 2015 Meeting Type: Annual Record Date: JAN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Cook For For Management 1.2 Elect Director Al Gore For For Management 1.3 Elect Director Bob Iger For For Management 1.4 Elect Director Andrea Jung For For Management 1.5 Elect Director Art Levinson For For Management 1.6 Elect Director Ron Sugar For For Management 1.7 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Report on Risks Associated with Repeal Against Against Shareholder of Climate Change Policies 6 Adopt Proxy Access Right Against For Shareholder ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Terrell K. Crews For For Management 1.4 Elect Director Pierre Dufour For For Management 1.5 Elect Director Donald E. Felsinger For For Management 1.6 Elect Director Juan R. Luciano For For Management 1.7 Elect Director Antonio Maciel Neto For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Francisco Sanchez For For Management 1.11 Elect Director Daniel Shih For For Management 1.12 Elect Director Kelvin R. Westbrook For For Management 1.13 Elect Director Patricia A. Woertz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: JUL 25, 2014 Meeting Type: Proxy Contest Record Date: JUN 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Blue Card) None 1 Revoke Consent to Request Special For For Shareholder Meeting 2 Revoke Consent to Request a For For Shareholder Court-Ordered Shareholder Meeting to Vote on a Scheme of Arrangement # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1 Consent to Request Special Meeting For Did Not Vote Shareholder 2 Consent to Request a Court-Ordered For Did Not Vote Shareholder Shareholder Meeting to Vote on a Scheme of Arrangement ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: APR 22, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a.1 Elect Director Glyn Jones For For Management 1a.2 Elect Director Gary Gregg For For Management 1a.3 Elect Director Bret Pearlman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration Auditors AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 24, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Scott T. Ford For For Management 1.3 Elect Director Glenn H. Hutchins For For Management 1.4 Elect Director William E. Kennard For For Management 1.5 Elect Director Jon C. Madonna For For Management 1.6 Elect Director Michael B. McCallister For For Management 1.7 Elect Director John B. McCoy For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Indirect Political Against Against Shareholder Contribution 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Amend Bylaws to Call Special Meetings Against For Shareholder AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 18, 2014 Meeting Type: Annual Record Date: OCT 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Linda A. Goodspeed For For Management 1.3 Elect Director Sue E. Gove For For Management 1.4 Elect Director Earl G. Graves, Jr. For For Management 1.5 Elect Director Enderson Guimaraes For For Management 1.6 Elect Director J. R. Hyde, III For For Management 1.7 Elect Director D. Bryan Jordan For For Management 1.8 Elect Director W. Andrew McKenna For For Management 1.9 Elect Director George R. Mrkonic, Jr. For For Management 1.10 Elect Director Luis P. Nieto For For Management 1.11 Elect Director William C. Rhodes, III For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Political Contributions Against Against Shareholder BALL CORPORATION Ticker: BLL Security ID: 058498106 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For Withhold Management 1.2 Elect Director Michael J. Cave For Withhold Management 1.3 Elect Director R. David Hoover For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sharon L. Allen For Against Management 1b Elect Director Susan S. Bies For For Management 1c Elect Director Jack O. Bovender, Jr. For For Management 1d Elect Director Frank P. Bramble, Sr. For Against Management 1e Elect Director Pierre J. P. de Weck For For Management 1f Elect Director Arnold W. Donald For For Management 1g Elect Director Charles K. Gifford For For Management 1h Elect Director Linda P. Hudson For For Management 1i Elect Director Monica C. Lozano For For Management 1j Elect Director Thomas J. May For Against Management 1k Elect Director Brian T. Moynihan For For Management 1l Elect Director Lionel L. Nowell, III For Against Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Report on Climate Change Financing Risk Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder 8 Establish Other Governance Board Against Against Shareholder Committee BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 27, 2015 Meeting Type: Annual Record Date: DEC 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director James F. Orr For For Management 1.11 Elect Director Willard J. Overlock, Jr. For For Management 1.12 Elect Director Claire Pomeroy For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Animal Testing and Plans for Against Against Shareholder Improving Welfare BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 02, 2015 Meeting Type: Annual Record Date: MAR 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director David J. Campisi For For Management 1.3 Elect Director James R. Chambers For For Management 1.4 Elect Director Marla C. Gottschalk For For Management 1.5 Elect Director Cynthia T. Jamison For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Nancy A. Reardon For For Management 1.8 Elect Director Wendy L. Schoppert For For Management 1.9 Elect Director Russell E. Solt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For For Management 1.2 Elect Director Robert M. Malchione For For Management 2 Ratify KPMG LLP as Auditors For For Management BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander J. Denner For For Management 1.2 Elect Director Caroline D. Dorsa For For Management 1.3 Elect Director Nancy L. Leaming For For Management 1.4 Elect Director Richard C. Mulligan For For Management 1.5 Elect Director Robert W. Pangia For For Management 1.6 Elect Director Stelios Papadopoulos For For Management 1.7 Elect Director Brian S. Posner For For Management 1.8 Elect Director Eric K. Rowinsky For For Management 1.9 Elect Director George A. Scangos For For Management 1.10 Elect Director Lynn Schenk For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Non-Employee Director Omnibus For For Management Stock Plan BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert J. Finocchio, Jr. For For Management 1b Elect Director Nancy H. Handel For For Management 1c Elect Director Eddy W. Hartenstein For For Management 1d Elect Director Maria M. Klawe For For Management 1e Elect Director John E. Major For For Management 1f Elect Director Scott A. McGregor For For Management 1g Elect Director William T. Morrow For For Management 1h Elect Director Henry Samueli For For Management 1i Elect Director Robert E. Switz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Andrew Ferrier as Director For For Management 1.2 Elect Kathleen Hyle as Director For For Management 1.3 Elect John E. McGlade as Director For For Management 2 Ratify Deloitte & Touche LLP s Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Goals to Reduce Deforestation in Against Against Shareholder Supply Chain C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 15, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Barrett For For Management 1.2 Elect Director Marc C. Breslawsky For For Management 1.3 Elect Director Herbert L. Henkel For For Management 1.4 Elect Director John C. Kelly For For Management 1.5 Elect Director David F. Melcher For For Management 1.6 Elect Director Gail K. Naughton For For Management 1.7 Elect Director Timothy M. Ring For For Management 1.8 Elect Director Tommy G. Thompson For For Management 1.9 Elect Director John H. Weiland For For Management 1.10 Elect Director Anthony Welters For For Management 1.11 Elect Director Tony L. White For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Sustainability, Including Against Against Shareholder GHG Goals 6 Require Independent Board Chairman Against Against Shareholder CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: JUL 30, 2014 Meeting Type: Annual Record Date: JUN 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jens Alder For For Management 1B Elect Director Raymond J. Bromark For For Management 1C Elect Director Gary J. Fernandes For For Management 1D Elect Director Michael P. Gregoire For For Management 1E Elect Director Rohit Kapoor For For Management 1F Elect Director Kay Koplovitz For For Management 1G Elect Director Christopher B. Lofgren For For Management 1H Elect Director Richard Sulpizio For For Management 1I Elect Director Laura S. Unger For For Management 1J Elect Director Arthur F. Weinbach For For Management 1K Elect Director Renato (Ron) Zambonini For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CABLEVISION SYSTEMS CORPORATION Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph J. Lhota For For Management 1.2 Elect Director Thomas V. Reifenheiser For For Management 1.3 Elect Director John R. Ryan For For Management 1.4 Elect Director Steven J. Simmons For For Management 1.5 Elect Director Vincent Tese For For Management 1.6 Elect Director Leonard Tow For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management CABOT CORPORATION Ticker: CBT Security ID: 127055101 Meeting Date: MAR 12, 2015 Meeting Type: Annual Record Date: JAN 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. McGillicuddy For For Management 1.2 Elect Director John F. O'Brien For For Management 1.3 Elect Director Lydia W. Thomas For For Management 1.4 Elect Director Mark S. Wrighton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Non-Employee Director Stock For For Management Award Plan 4 Ratify Deloitte & Touche LLP as For For Management Auditors CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Report on Political Contributions Against Against Shareholder CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B. D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director Jesse J. Greene, Jr. For For Management 1.5 Elect Director Jon M. Huntsman, Jr. For For Management 1.6 Elect Director Dennis A. Muilenburg For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Debra L. Reed For For Management 1.10 Elect Director Edward B. Rust, Jr. For For Management 1.11 Elect Director Susan C. Schwab For For Management 1.12 Elect Director Miles D. White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Review and Amend Human Rights Policies Against Against Shareholder 7 Amend Policies to Allow Employees to Against Against Shareholder Participate in Political Process with No Retribution CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael W. Bonney For For Management 1.4 Elect Director Michael D. Casey For For Management 1.5 Elect Director Carrie S. Cox For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Specialty Drug Pricing Risks Against Against Shareholder CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 22, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mitchell E. Daniels, Jr. For For Management 1b Elect Director Clifford W. Illig For For Management 1c Elect Director William B. Neaves For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander B. Cummings, For For Management Jr. 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Carl Ware For For Management 1l Elect Director John S. Watson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Charitable Contributions Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Prohibit Political Spending Against Against Shareholder 7 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 8 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 9 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts 10 Proxy Access Against For Shareholder 11 Require Independent Board Chairman Against Against Shareholder 12 Require Director Nominee with Against Against Shareholder Environmental Experience 13 Amend Bylaws Call Special Meetings Against For Shareholder CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Charlesworth For For Management 1.2 Elect Director Kimbal Musk For For Management 1.3 Elect Director Montgomery F. (Monty) For For Management Moran 1.4 Elect Director Patrick J. Flynn For For Management 1.5 Elect Director Steve Ells For For Management 1.6 Elect Director Stephen Gillett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Supermajority Vote For For Management Requirement 7 Provide Proxy Access Right For For Management 8 Adopt Proxy Access Right Against Against Shareholder 9 Require Shareholder Approval of Against Against Shareholder Specific Performance Metrics in Equity Compensation Plans 10 Stock Retention/Holding Period Against Against Shareholder 11 Pro-rata Vesting of Equity Awards Against For Shareholder 12 Report on Sustainability, Including Against Against Shareholder Quantitative Goals CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 20, 2014 Meeting Type: Annual Record Date: SEP 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Arun Sarin For For Management 1j Elect Director Steven M. West For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Establish Public Policy Board Committee Against Against Shareholder 6 Adopt Proxy Access Right Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Duncan P. Hennes For For Management 1c Elect Director Peter B. Henry For For Management 1d Elect Director Franz B. Humer For For Management 1e Elect Director Michael E. O'Neill For For Management 1f Elect Director Gary M. Reiner For For Management 1g Elect Director Judith Rodin For For Management 1h Elect Director Anthony M. Santomero For For Management 1i Elect Director Joan E. Spero For For Management 1j Elect Director Diana L. Taylor For For Management 1k Elect Director William S. Thompson, Jr. For For Management 1l Elect Director James S. Turley For For Management 1m Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Adopt Proxy Access Right For For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Claw-back of Payments under Against Against Shareholder Restatements 8 Limits for Directors Involved with Against Against Shareholder Bankruptcy 9 Report on Certain Vesting Program Against Against Shareholder COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Edward D. Breen For For Management 1.4 Elect Director Joseph J. Collins For For Management 1.5 Elect Director J. Michael Cook For For Management 1.6 Elect Director Gerald L. Hassell For For Management 1.7 Elect Director Jeffrey A. Honickman For For Management 1.8 Elect Director Eduardo G. Mestre For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Ralph J. Roberts For For Management 1.11 Elect Director Johnathan A. Rodgers For For Management 1.12 Elect Director Judith Rodin For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Awards Against For Shareholder 6 Approve Recapitalization Plan for all Against Against Shareholder Stock to Have One-vote per Share CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John D. Correnti For For Management 1c Elect Director Robert J. Dennis For For Management 1d Elect Director Mark A. Emkes For For Management 1e Elect Director John D. Ferguson For For Management 1f Elect Director Damon T. Hininger For For Management 1g Elect Director C. Michael Jacobi For For Management 1h Elect Director Anne L. Mariucci For For Management 1i Elect Director Thurgood Marshall, Jr. For For Management 1j Elect Director Charles L. Overby For For Management 1k Elect Director John R. Prann, Jr. For For Management 1l Elect Director Joseph V. Russell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director James H. Miller For For Management 1.7 Elect Director Josef M. Muller For For Management 1.8 Elect Director Thomas A. Ralph For For Management 1.9 Elect Director Caesar F. Sweitzer For For Management 1.10 Elect Director Jim L. Turner For For Management 1.11 Elect Director William S. Urkiel For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director Robert J. Bernhard For For Management 3 Elect Director Franklin R. Chang Diaz For For Management 4 Elect Director Bruno V. Di Leo Allen For For Management 5 Elect Director Stephen B. Dobbs For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Thomas J. Lynch For For Management 9 Elect Director William I. Miller For For Management 10 Elect Director Georgia R. Nelson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 13 Require Independent Board Chairman Against Against Shareholder CVR ENERGY, INC. Ticker: CVI Security ID: 12662P108 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bob G. Alexander For For Management 1.2 Elect Director SungHwan Cho For Withhold Management 1.3 Elect Director Carl C. Icahn For Withhold Management 1.4 Elect Director Andrew Langham For Withhold Management 1.5 Elect Director John J. Lipinski For Withhold Management 1.6 Elect Director Courtney Mather For Withhold Management 1.7 Elect Director Stephen Mongillo For Withhold Management 1.8 Elect Director Andrew Roberto For Withhold Management 1.9 Elect Director James M. Strock For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 25, 2015 Meeting Type: Annual Record Date: MAY 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Francis S. Blake For For Management 1d Elect Director Roy J. Bostock For For Management 1e Elect Director John S. Brinzo For For Management 1f Elect Director Daniel A. Carp For For Management 1g Elect Director David G. DeWalt For For Management 1h Elect Director Thomas E. Donilon For For Management 1i Elect Director William H. Easter, III For For Management 1j Elect Director Mickey P. Foret For For Management 1k Elect Director Shirley C. Franklin For For Management 1l Elect Director David R. Goode For For Management 1m Elect Director George N. Mattson For For Management 1n Elect Director Douglas R. Ralph For For Management 1o Elect Director Sergio A.L. Rial For For Management 1p Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Adopt Share Retention Policy For Against Against Shareholder Senior Executives DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 16, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E. Alexander For For Management 1b Elect Director Antonio Carrillo For For Management 1c Elect Director Pamela H. Patsley For For Management 1d Elect Director Joyce M. Roche For For Management 1e Elect Director Ronald G. Rogers For For Management 1f Elect Director Wayne R. Sanders For For Management 1g Elect Director Dunia A. Shive For For Management 1h Elect Director M. Anne Szostak For For Management 1i Elect Director Larry D. Young For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers 5 Report on Human Rights Risks is Sugar Against Against Shareholder Supply Chain DUPONT FABROS TECHNOLOGY, INC. Ticker: DFT Security ID: 26613Q106 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Coke For For Management 1.2 Elect Director Lammot J. du Pont For For Management 1.3 Elect Director Thomas D. Eckert For For Management 1.4 Elect Director Christopher P. Eldredge For For Management 1.5 Elect Director Hossein Fateh For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Mary M. Styer For For Management 1.8 Elect Director John T. Roberts, Jr. For For Management 1.9 Elect Director John H. Toole For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: MAY 13, 2015 Meeting Type: Proxy Contest Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Lamberto Andreotti For Did Not Vote Management 1.2 Elect Director Edward D. Breen For Did Not Vote Management 1.3 Elect Director Robert A. Brown For Did Not Vote Management 1.4 Elect Director Alexander M. Cutler For Did Not Vote Management 1.5 Elect Director Eleuthere I. du Pont For Did Not Vote Management 1.6 Elect Director James L. Gallogly For Did Not Vote Management 1.7 Elect Director Marillyn A. Hewson For Did Not Vote Management 1.8 Elect Director Lois D. Juliber For Did Not Vote Management 1.9 Elect Director Ellen J. Kullman For Did Not Vote Management 1.10 Elect Director Ulf M. Schneider For Did Not Vote Management 1.11 Elect Director Lee M. Thomas For Did Not Vote Management 1.12 Elect Director Patrick J. Ward For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Did Not Vote Shareholder 5 Report on Herbicide Use on GMO Crops Against Did Not Vote Shareholder 6 Establish Committee on Plant Closures Against Did Not Vote Shareholder 7 Repeal Amendments to the Company's Against Did Not Vote Shareholder Bylaws Adopted Without Stockholder Approval After August 12, 2013 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Nelson Peltz For For Shareholder 1.2 Elect Director John H. Myers For For Shareholder 1.3 Elect Director Arthur B. Winkleblack For Withhold Shareholder 1.4 Elect Director Robert J. Zatta For Withhold Shareholder 1.5 Management Nominee - Lamberto Andreotti For For Shareholder 1.6 Management Nominee - Edward D. Breen For For Shareholder 1.7 Management Nominee - Eleuthere I. du For For Shareholder Pont 1.8 Management Nominee - James L. Gallogly For For Shareholder 1.9 Management Nominee - Marillyn A. Hewson For For Shareholder 1.10 Management Nominee - Ellen J. Kullman For For Shareholder 1.11 Management Nominee - Ulf M. Schneider For For Shareholder 1.12 Management Nominee - Patrick J. Ward For For Shareholder 2 Ratify Auditors None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy None For Shareholder 5 Report on Herbicide Use on GMO Crops None Against Shareholder 6 Establish Committee on Plant Closures None Against Shareholder 7 Repeal Amendments to the Company's For For Shareholder Bylaws Adopted Without Stockholder Approval After August 12, 2013 EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fred D. Anderson For For Management 1b Elect Director Anthony J. Bates For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Jonathan Christodoro For For Management 1e Elect Director Scott D. Cook For For Management 1f Elect Director John J. Donahoe For For Management 1g Elect Director David W. Dorman For For Management 1h Elect Director Bonnie S. Hammer For For Management 1i Elect Director Gail J. McGovern For For Management 1j Elect Director Kathleen C. Mitic For For Management 1k Elect Director David M. Moffett For For Management 1l Elect Director Pierre M. Omidyar For For Management 1m Elect Director Thomas J. Tierney For For Management 1n Elect Director Perry M. Traquina For For Management 1o Elect Director Frank D. Yeary For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Gender Pay Gap Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Jose E. Almeida For For Management 1.1b Elect Director Michael W. Brown For For Management 1.1c Elect Director Donald J. Carty For For Management 1.1d Elect Director Randolph L. Cowen For For Management 1.1e Elect Director James S. DiStasio For For Management 1.1f Elect Director John R. Egan For For Management 1.1g Elect Director William D. Green For For Management 1.1h Elect Director Edmund F. Kelly For For Management 1.1i Elect Director Jami Miscik For For Management 1.1j Elect Director Paul Sagan For For Management 1.1k Elect Director David N. Strohm For For Management 1.1l Elect Director Joseph M. Tucci For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 03, 2015 Meeting Type: Annual Record Date: NOV 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. F. Golden For For Management 1.2 Elect Director W. R. Johnson For For Management 1.3 Elect Director C. Kendle For For Management 1.4 Elect Director J. S. Turley For For Management 1.5 Elect Director A. A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Report on Sustainability, Including Against Against Shareholder GHG Goals 7 Report on Political Contributions Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 26, 2015 Meeting Type: Annual Record Date: NOV 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill G. Armstrong For For Management 1.2 Elect Director J. Patrick Mulcahy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Sustainable Palm Oil Policy Against Against Shareholder ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen S. Bateman For For Management 1b Elect Director Patrick J. Condon For For Management 1c Elect Director Leo P. Denault For For Management 1d Elect Director Kirkland H. Donald For For Management 1e Elect Director Gary W. Edwards For For Management 1f Elect Director Alexis M. Herman For For Management 1g Elect Director Donald C. Hintz For For Management 1h Elect Director Stuart L. Levenick For For Management 1i Elect Director Blanche L. Lincoln For For Management 1j Elect Director Karen A. Puckett For For Management 1k Elect Director W. J. 'Billy' Tauzin For For Management 1l Elect Director Steven V. Wilkinson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Include Carbon Reduction as a Against Against Shareholder Performance Measure for Senior Executive Compensation EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Janet F. Clark For For Management 1.1b Elect Director Charles R. Crisp For For Management 1.1c Elect Director James C. Day For For Management 1.1d Elect Director H. Leighton Steward For For Management 1.1e Elect Director Donald F. Textor For For Management 1.1f Elect Director William R. Thomas For For Management 1.1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder 5 Report on Methane Emissions Management Against Against Shareholder and Reduction Targets EQUITY LIFESTYLE PROPERTIES, INC. Ticker: ELS Security ID: 29472R108 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip Calian For For Management 1.2 Elect Director David Contis For For Management 1.3 Elect Director Thomas Dobrowski For For Management 1.4 Elect Director Thomas Heneghan For For Management 1.5 Elect Director Marguerite Nader For For Management 1.6 Elect Director Sheli Rosenberg For For Management 1.7 Elect Director Howard Walker For For Management 1.8 Elect Director Gary Waterman For For Management 1.9 Elect Director William Young For For Management 1.10 Elect Director Samuel Zell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EVERBANK FINANCIAL CORP Ticker: EVER Security ID: 29977G102 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Clements For For Management 1.2 Elect Director Merrick R. Kleeman For For Management 1.3 Elect Director W. Radford Lovett, II For For Management 1.4 Elect Director Arrington H. Mixon For For Management 1.5 Elect Director Scott M. Stuart For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director Douglas R. Oberhelman For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder 6 Require Director Nominee with Against Against Shareholder Environmental Experience 7 Increase the Number of Females on the Against Against Shareholder Board 8 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 11 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Carter For For Management 1.2 Elect Director John C. Compton For For Management 1.3 Elect Director Mark A. Emkes For For Management 1.4 Elect Director Corydon J. Gilchrist For For Management 1.5 Elect Director Vicky B. Gregg For For Management 1.6 Elect Director D. Bryan Jordan For For Management 1.7 Elect Director R. Brad Martin For For Management 1.8 Elect Director Scott M. Niswonger For For Management 1.9 Elect Director Vicki R. Palmer For For Management 1.10 Elect Director Colin V. Reed For For Management 1.11 Elect Director Cecelia D. Stewart For For Management 1.12 Elect Director Luke Yancy, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maxine Clark For For Management 1b Elect Director Alan D. Feldman For For Management 1c Elect Director Jarobin Gilbert Jr. For For Management 1d Elect Director Richard A. Johnson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 11, 2015 Meeting Type: Annual Record Date: JAN 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter K. Barker For For Management 1b Elect Director Mariann Byerwalter For For Management 1c Elect Director Charles E. Johnson For For Management 1d Elect Director Gregory E. Johnson For For Management 1e Elect Director Rupert H. Johnson, Jr. For For Management 1f Elect Director Mark C. Pigott For For Management 1g Elect Director Chutta Ratnathicam For For Management 1h Elect Director Laura Stein For For Management 1i Elect Director Seth H. Waugh For For Management 1j Elect Director Geoffrey Y. Yang For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 22, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director W. Geoffrey Beattie For For Management A2 Elect Director John J. Brennan For For Management A3 Elect Director James I. Cash, Jr. For For Management A4 Elect Director Francisco D'Souza For For Management A5 Elect Director Marijn E. Dekkers For For Management A6 Elect Director Susan J. Hockfield For For Management A7 Elect Director Jeffrey R. Immelt For For Management A8 Elect Director Andrea Jung For For Management A9 Elect Director Robert W. Lane For For Management A10 Elect Director Rochelle B. Lazarus For For Management A11 Elect Director James J. Mulva For For Management A12 Elect Director James E. Rohr For For Management A13 Elect Director Mary L. Schapiro For For Management A14 Elect Director Robert J. Swieringa For For Management A15 Elect Director James S. Tisch For For Management A16 Elect Director Douglas A. Warner, III For For Management B1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation B2 Ratify KPMG LLP as Auditors For For Management C1 Provide for Cumulative Voting Against For Shareholder C2 Provide Right to Act by Written Consent Against Against Shareholder C3 Select One Director from Ranks of Against Against Shareholder Retirees C4 Adopt Holy Land Principles Against Against Shareholder
